DETAILED ACTION
Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, 24, and 25 are presented for examination.
Claims 1, 2, 4, 6, 9, 10, 12, 14, 16-19, 21, and 22 are amended.
Claims 3, 5, 7, 11, 13, 15, 20, and 23 are canceled.
Claims 24 and 25 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10, 12, 14, 16-19, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al., (hereinafter Davydov), U.S. Publication No. 2016/0227520, in view of Yuk et al., (hereinafter Yuk), U.S. Publication No. 2018/0324760.

As per claim 1, Davydov discloses a resource configuration method [Abstract, paragraphs 0079, a resource configuration method (a method, comprising: configuring a transmission mode for a user equipment)], comprising: 
generating, by a transmit end device [fig. 1, a transmit end device (eNB 110)], configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, generating, by a transmit end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)], 
paragraphs 0053, 0055, 0056, sending, by the transmit end device, the configuration information (eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520))].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s method with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 2, Davydov discloses the resource configuration method according to claim 1, 
paragraphs 0046, 0048, 0050, 0051, 0060, 0142, configuration information further indicates the RBG size set (receive, from an eNB, a configuration of a set of one or more precoding granularities)].

As per claim 4, Davydov discloses a resource configuration method [Abstract, paragraphs 0079, a resource configuration method (a method, comprising: configuring a transmission mode for a user equipment)], wherein the method comprises: 
receiving, by a receive end device [fig. 1, a receive end device (UE 120)], configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, receiving, by a receive end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)]; and 
determining, by the receive end device, a RBG size based on the configuration information [paragraphs 0048, 0053, 0054, 0059, determining, by the receive end device, a RBG size based on the configuration information (UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs)].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s method with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 6, Davydov discloses the resource configuration method according to claim 4, 
wherein the configuration information further indicates the RBG size set [table 1, paragraphs 0043, 0045, 0048-0050, 0142, wherein the configuration information further indicates the RBG size set (eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration)].

As per claim 8, Davydov discloses the resource configuration method according to claim 4, wherein the configuration information comprises: 
paragraphs 0044, 0045, 0050, 0055, 0058, resource scheduling configuration information (PRG may consist of one or more consecutive physical resource blocks (PRBs))].

As per claim 9, Davydov discloses a transmit end apparatus, comprising:
a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory [fig. 1, paragraphs 0063, 0067, 0077, a transmit end device, comprising a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory (processors may be coupled with memory/storage and configured to execute instructions stored in the memory/storage)], and execute the following operations: 
generating configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, generating, by a transmit end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)], 
causing a transceiver to send the configuration information [paragraphs 0053, 0055, 0056, causing a transceiver to send the configuration information (eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520))].

However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s apparatus with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 10, Davydov discloses the transmit end apparatus according to claim 9, 
wherein the configuration information further indicates the RBG size set [paragraphs 0046, 0048, 0050, 0051, 0060, 0142, configuration information further indicates the RBG size set (receive, from an eNB, a configuration of a set of one or more precoding granularities)].

As per claim 12, Davydov discloses a receive end apparatus, comprising:
a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory [fig. 1, paragraphs 0027, 0054, 0055, a receive end device, comprising a processor, wherein the processor is configured to couple with a memory, read an instruction in the memory (UE 120 may comprise a transmitter 122 and a receiver 126 and/or one or more communications modules or units)], and execute the following operations: 
causing a transceiver to receive configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, causing a transceiver to receive configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], 
wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)]; and 
determining, by the receive end device, a RBG size based on the configuration information [paragraphs 0048, 0053, 0054, 0059, determining, by the receive end device, a RBG size based on the configuration information (UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs)].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s apparatus with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 14, Davydov discloses the receive end apparatus according to claim 12, 
wherein the configuration information further indicates the RBG size set [table 1, paragraphs 0043, 0045, 0048-0050, 0142, wherein the configuration information indicates the RBG size set (eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration)].

As per claim 16, Davydov discloses the receive end apparatus according to claim 12, 
wherein the RBG size is a resource scheduling frequency domain size [paragraphs 0037, 0044, a resource scheduling frequency domain size (frequency and time domains)].

As per claim 17, Davydov discloses the receive end apparatus according to claim 12, 
wherein the configuration information comprises resource scheduling configuration information [paragraphs 0044, 0045, 0050, 0055, 0058, wherein the configuration information comprises resource scheduling configuration information (PRG may consist of one or more consecutive physical resource blocks (PRBs))].

As per claim 18, Davydov discloses a non-transitory computer-readable storage medium, storing a computer program, wherein when the program is executed by a processor [paragraphs 0017, 0066, 0137, a computer-readable storage medium, storing a computer program, wherein when the program is executed by a processor], cause the processor to implement the following operations: 
receiving configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, receiving, by a receive end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)]; and 
determining a RBG size based on the configuration information [paragraphs 0048, 0053, 0054, 0059, determining, by the receive end device, a RBG size based on the configuration information (UE 120 may identify, e.g., by controller 124, a plurality of one or more preconfigured PRGs)].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s medium with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 19, Davydov discloses the non-transitory computer-readable storage medium according to claim 18, 
wherein the configuration information further indicates the RBG size set [table 1, paragraphs 0043, 0045, 0048-0050, 0142, wherein the configuration information indicates the RBG size set (eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration)].

As per claim 21, Davydov discloses a non-transitory computer-readable storage medium, storing a computer program, wherein when the program is executed by a processor, cause the processor to implement the following operations: 
generating configuration information [fig. 1, 5, 10, paragraphs 0047, 0048, 0060, 0101, generating, by a transmit end device, configuration information (UE 120 may receive, by receiver 126 from eNB 110; a configuration of a transmission mode)], wherein the configuration information indicates a resource block group (RBG) size [paragraphs 0045, 0046, 0048, wherein the configuration information indicates a resource block group (RBG) size (eNB 110 may configure, a plurality of one or more precoding resource group (PRG) sizes)], 
sending the configuration information [paragraphs 0053, 0055, 0056, sending, the configuration information (eNB 110 may transmit to the UE, via transmitter 112, an indication for the identified preconfigured PRG, e.g., via DCI signaling (520))].
Davydov does not explicitly disclose the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes.
However, Yuk teaches the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes [fig. 1, table 3, paragraphs 0034, 0039, 0043, 0060, the RBG size belongs to a RBG size set, and the RBG size set corresponds to one system bandwidth parameter, and the RBG size set comprises at least two RBG sizes (different configured bandwidths, e.g., 20 MHz and 80 MHz; UE's configured bandwidth (BW), the PRB bundling sizes may be differently configured)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Davydov by including wherein the RBG size set corresponds to one system bandwidth parameter as taught by Yuk because it would provide the Davydov’s medium with the enhanced capability of improving efficiency and services [Yuk, paragraphs 0007, 0032].

As per claim 22, Davydov discloses the non-transitory computer-readable storage medium according to claim 21, 
wherein the configuration information further indicates the RBG size set [paragraphs 0046, 0048, 0050, 0051, 0060, 0142, configuration information further indicates the RBG size set (receive, from an eNB, a configuration of a set of one or more precoding granularities)].

As per claim 24, Davydov discloses the transmit end apparatus according to claim 9, 
wherein the transmit end apparatus is a network device or a chip [fig. 1, 8, paragraphs 0017, 0021, 0029, 0048, 0062, wherein the transmit end apparatus is a network device or a chip (a machine (e.g., a computing device))].

As per claim 25, Davydov discloses the receive end apparatus according to claim 12, 
wherein the receive end apparatus is a terminal device or a chip [fig. 1, 8, paragraphs 0017, 0021, 0029, 0048, 0062, wherein the receive end apparatus is a terminal device or a chip (a machine (e.g., a computing device))].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horiuchi et al., (U.S. Publication No. 2013/0077560), discloses the PRG size is set to 2 or 3.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469